Case 1:19-cv-00190-RBJ-NYW Document 53 Filed 04/15/19 USDC Colorado Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00190-RBJ-NYW

  WILDGRASS OIL AND GAS COMMITTEE,

                 Plaintiff

  v.

  STATE OF COLORADO; JARED S. POLIS, in his official capacity as Governor of the State of
  Colorado; COLORADO OIL AND GAS CONSERVATION COMMISSION; and JEFFREY
  ROBBINS, in his official capacity as Acting Director of the Colorado Oil and Gas Conservation
  Commission,

                 Defendants.



                   F.R.C.P. 15(a)(1)(B) MOTION TO AMEND COMPLAINT


         Plaintiff, the Wildgrass Oil and Gas Committee (“Wildgrass”), by and through their

  attorneys, Joseph A. Salazar of Colorado Rising for Communities, and James D. Leftwich of

  MindDrive Legal Services, LLC, hereby submit this F.R.C.P. 15(a)(1)(B) Motion to Amend

  Complaint. In support thereof, Plaintiff states the following:

                                CERTIFICATE OF CONFERRAL

         Pursuant to D.C.COLO.LCivR 7.1, Plaintiff conferred with counsel for Defendants and

  Intervenors regarding the relief requested in this Motion. Defendants and Intervenors reserved

  any objection to this motion until they review the complaint.

         1.      Plaintiff filed a Complaint for Temporary Restraining Order and Injunction

  against State Defendants on January 23, 2019 alleging four causes of action: 1) violation of the

  Privileges and Immunities Clause; 2) violation of Procedural and Substantive Due Process; 3)
Case 1:19-cv-00190-RBJ-NYW Document 53 Filed 04/15/19 USDC Colorado Page 2 of 4




  violation of Freedom of Speech and Association; and 4) violation of the Contract Clause. [

  Complaint, Doc. 1].

         2.      Plaintiff alleges that Colorado’s forced pooling statute, facially and as applied by

  State Defendants, violates the constitutional rights of its members.

         3.      After hearing oral arguments on February 8, and 12, 2019, the Court ordered

  Defendant Colorado Oil and Gas Commission (“Defendant COGCC”) to hold a hearing to

  address Plaintiff’s due process concerns by March 12, 2019.

         4.      The Court reserved March 26, 2019, as a follow up hearing to address any

  additional concerns.

         5.      On March 12, 2019, Defendant COGCC did hold a hearing. However, many of

  Plaintiff’s due process concerns were not fully addressed by Defendant COGCC, and additional

  constitutional concerns arose during the hearing.

         6.      Wildgrass advised Defendants that it would file an amended complaint.

         7.      On March 25, 2019, the American Petroleum Institute and Colorado Oil and Gas

  Association filed a Motion to Intervene and, as an attachment, a “Proposed Motion to Dismiss”.

  [Motion to Intervene, Doc. 45].

         8.      After reviewing Intervenors’ Proposed Motion to Dismiss, Plaintiff intends to file

  the attached Amended Complaint that will: 1) withdraw its Privileges and Immunities claim; 2)

  provide further background and evidence to address those issues raised in the Proposed Motion

  to Dismiss; and 3) incorporate additional facts since the March 12, 2019 COGCC hearing.

         9.      Pursuant to federal rules:

                     A party may amend its pleading once as a matter of course…:




                                                   2
Case 1:19-cv-00190-RBJ-NYW Document 53 Filed 04/15/19 USDC Colorado Page 3 of 4




                    (B) if the pleading is one to which a responsive pleading is required, 21 days
                    after service of a responsive pleading or 21 days after service of a motion
                    under Rule 12(b), (e), or (f), whichever is earlier.

                    F.R.C.P. 15(a)(1)(B).

         10.     Intervenors’ Motion to Dismiss was filed on March 25, 2019. As the Amended

  Complaint will be filed with this Motion, it complies with the 21 day rule in F.R.C.P.

  15(a)(1)(B). Allowing Wildgrass to file an amended complaint serves the interest of judicial

  economy and will assist in advancing other pretrial proceedings. Fed.R.Civ.P. 15(a)(1)(B) 2009

  advisory committee’s notes.

         WHEREFORE, Plaintiff requests that this Court grant this F.R.C.P. 15(a)(1)(B) Motion

  to Amend Complaint.

  Dated: April 15, 2019                        Respectfully submitted,

                                       By:     /s/Joseph A. Salazar
                                               COLORADO RISING FOR COMMUNITIES
                                               Joseph A. Salazar, #35196
                                               PO Box 370
                                               Eastlake, CO 80614-0370
                                               (303) 895-7044 – Office
                                               joe@corising.org

                                               MINDDRIVE LEGAL SERVICES, LLC
                                               James D. Leftwich, #38510
                                               1295 Wildwood Rd.
                                               Boulder, CO 80305-5641
                                               (720) 470-7831 – Office
                                               dan@minddrivelegal.com

                                               ATTORNEYS FOR PLAINTIFF




                                                  3
Case 1:19-cv-00190-RBJ-NYW Document 53 Filed 04/15/19 USDC Colorado Page 4 of 4




                                   CERTIFICATE OF SERVICE

      I certify that on this 15th day of April, 2019, the foregoing F.R.C.P. 15(a)(1)(B)
  MOTION TO AMEND COMPLAINT was sent to the following via CM/ECF:

  Office of the Colorado Attorney General
  Will Allen
  Kyle Davenport
  David Beckstrom
  Eric Olson
  1300 Broadway, 10th Floor
  Denver, CO 80203
  will.allen@coag.gov
  kyle.davenport@coag.gov
  eric.olson@coag.gov
  david.beckstrom@coag.gov

  Attorneys for State Defendants

  Brownstein Hyatt Farber Schreck, LLP
  Stanley L. Garnett
  Mark J. Mathews
  David B. Meschke
  410 Seventeenth Street, Suite 2200
  Denver, CO 80202-4432
  sgarnett@bhfs.com
  mmathews@bhfs.com
  dmeschke@bhfs.com


                                                            /s/ Joseph A. Salazar
                                                            Joseph A. Salazar




                                                 4
